Citation Nr: 1739798	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a schedular rating in excess of 20 percent for arthritis of the right ankle, status post sprain.

2. Entitlement to a schedular rating in excess of 20 percent for arthritis of the left ankle, status post sprain.

3. Entitlement to a separate compensable rating or ratings for neurological disability, to include nerve impairment, as secondary to service-connected bilateral ankles.

4. Entitlement to extra-schedular disability ratings for service-connected bilateral ankle disabilities. 

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Jason W. Manne, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Army from July 1985 to April 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2009, and February 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2014, the Board denied increased schedular ratings in excess of 20 percent for the right and left ankle disabilities. The Board remanded the claim for TDIU for a Statement of the Case (SOC) and remanded the issues of TDIU and extra-schedular consideration for review by the Director of VA's Compensation and Pension Service. In a September 2014 decision, the Board vacated the prior denial of the increased rating claims and remanded the claims to afford the Veteran a hearing before the Board.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  


This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The Veteran requested an extension of a temporary total disability rating for convalescence following left ankle surgeries performed in September 2011 and January 2012, but the RO has not yet adjudicated these requests.  This matter is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a separate compensable rating or ratings for neurological disability, entitlement to extra-schedular disability ratings for service-connected bilateral ankle disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran has range of motion in both ankles and does not have ankylosis in either ankle.


CONCLUSION OF LAW

A schedular disability rating greater than 20 percent for impairment of either ankle is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.2, 4.40, 4.71a, Diagnostic Codes 5010, 5271 (2016)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports. The Veteran was afforded a VA examination in March 2014.  The Board finds that the VA examination in this case is adequate, as it is predicated on a physical examination and fully addresses the rating criteria that are relevant to evaluating the disabilities in this case.  The examination also recorded the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

Although the Veteran has identified records at his Board hearing, the newly obtained relevant evidence will be reviewed in connection with the extra-schedular consideration. The Board finds no harm accrues to the Veteran in proceeding in this manner, because evidence obtained including the Veteran's attorney's statements at the Board hearing merely confirms that the Veteran continues to have ankle motion and no ankylosis.

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Ratings

The Veteran seeks increased ratings for his left and right ankle disabilities in excess of 20 percent. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4  (2016). When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.14, 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). The criteria for rating traumatic arthritis under Diagnostic Code 5010 direct that the rating be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016). It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016). 

The Veteran's left and right ankle disabilities are rated at 20 percent each under Diagnostic Codes 5010-5271. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). Diagnostic Code 5010 pertains to degenerative arthritis and Diagnostic Code 5271 pertains to limitation of ankle motion. 

Under Diagnostic Code 5271, a 20 percent rating, the maximum rating for this Diagnostic Code, is assigned where there is evidence of marked limitation of ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Other potentially applicable diagnostic codes include 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy). 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274. As the Veteran has not been shown to have these disabilities at any time during the appeal period, these Diagnostic Codes cannot serve as a basis for an increased rating in this case.

The 20 percent disability rating for each ankle has been in effect throughout the
appeal period. The Veteran was in receipt of temporary total convalescent ratings for his left ankle from September 2011 to December 2011, and for his right ankle from January 2012 to March 2012. Thus the only question before the Board and decided herein at this time is whether a higher schedular disability rating is warranted for the impairment resulting from disability of each ankle. 

The medical and lay evidence of record is not contested. The relevant private and
VA medical records have been reviewed and reveal that the Veteran has pain on
motion and limited motion of both ankles. Multiple medical opinions in the file are to the effect that the Veteran's ankle problems interfere with his ability to work, particularly at his chosen profession of painter. However, the March 2014 VA examination reveals that the Veteran did not have ankylosis. Furthermore, the Veteran's attorney at the August 2016 Board Hearing emphasized that the Veteran does not have ankylosis.

The Board notes that higher schedular ratings available to the Veteran are based upon ankylosis or amputation of the ankles. Fortunately, neither situation applies to the Veteran's case, as he retains motion, although limited, in each ankle. Thus, both ankles are currently rated at the highest possible schedular rating, absent ankylosis. The Veteran's argument that his lack of function is greater than is reflected by the assigned disability ratings is addressed in the remand for extraschedular consideration below.

For the reasons and bases expressed above, the Board finds that entitlement to ratings in excess of 20 percent for the right and left ankle disabilities is not warranted.



ORDER

Entitlement to a schedular rating in excess of 20 percent for arthritis of the right ankle, status post sprain, is denied.

Entitlement to a schedular rating in excess of 20 percent for arthritis of the left ankle, status post sprain, is denied.


REMAND

First, remand is required to afford the Veteran a VA examination regarding the claim for a separate compensable rating or ratings for neurological disability, to include nerve impairment as secondary to service-connected bilateral ankle disabilities. VA has a duty to provide an examination or obtain an opinion when necessary to decide the claim. 38 U.S.C.A. § 5103A(d). At the August 2016 hearing before the Board, the Veteran testified that he experienced shooting pains in his ankles that travel up his legs on a daily basis. The Veteran's attorney explained that he based his request for a separate rating on medical records suggesting possible nerve entrapment as the Veteran has positive Tinel's signs along the sural nerve. The Board notes that these medical records are associated with the claims file.   

Second, remand is required to obtain compliance with a prior Board Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). Here, in the July 2014 Board decision, the Board remanded the issue of extra-schedular consideration and extra-schedular TDIU for referral to the Director of Compensation and Pension. The Board at the time found the Veteran's contentions as to the functional impairment resulting from his service-connected ankle disabilities to be credible including his statements that he could not run or walk for substantial periods of time, that he had difficulty pushing a lawn mower over uneven terrain, and experienced constant pain in his ankles. The Veteran's contentions were further bolstered at his August 2016 Board Hearing. Additionally, on remand, the Board requested the AOJ to provide the Veteran with a Statement of Case (SOC) pertaining to TDIU. The Board notes that these issues are not under development by the AOJ and the AOJ should refer these issues to the Director of Compensation Service after adjudicating the claim for a neurological disability. 

Lastly, remand is required to obtain any available private treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016). At the August 2016 Board Hearing, the Veteran testified that he received medical care at a private facility in East York, Pennsylvania. These records have not been associated with the electronic claims file and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records pertaining to the treatment of his ankles, including from Martins Foot and Ankle. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and, if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, schedule the Veteran for a new VA examination to determine the etiology of the Veteran's neurological disability.  All relevant electronic records contained in the VBMS and LCM systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must provide the following information and opinions:

a) Identify all currently diagnosed neurological disabilities. If sural nerve involvement or Tinel's sign is not found, address why they are not. 

b) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neurological disability or disabilities were caused or aggravated by his service-connected ankle disabilities. 

The examiner must address the following:

1) The Veteran's lay statements including those of radiating pain as stated in the August 2016 Board Hearing; 2) VA treatment records dated September 2013, November 2013, and May 2015 indicating Tinel's sign along the sural nerve; 3) articles submitted by the Veteran's attorney regarding nerves.

4. The RO shall prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue and shall submit this statement, along with the Veteran's claims file to the Director of the VA's Compensation Service for extra-schedular consideration of whether an extra-schedular evaluation or evaluations commensurate with the average earning capacity impairment due exclusively to the service-connected ankle disabilities is warranted under the provisions of 38 C F R § 3 321(b) and also of whether the Veteran was unemployable by reason of service connected disabilities which do not meet the percentage standards set forth in 38 C F R § 4.16(a). The Director is also referred to the records provided by the Social Security Administration and to the contents of the Veteran's electronic claims files.

5. Ensure compliance with the directives of this remand.  If an examination report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


